Citation Nr: 1138091	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  05-06 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for varicose veins of the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1942 to December 1945.

This matter is before the Board of Veterans' Appeal (Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO declined to reopen the Veteran's claim for service connection for varicose veins of the left leg.

In a February 2009 decision, the Board denied the Veteran's appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2009, the Court issued an order granting a joint motion of the parties to vacate the Board's decision in regard to the issue of whether new and material evidence had been received to reopen the claim of entitlement to service connection for varicose veins of the left leg, and returned the case to the Board for action in compliance with the joint motion.  The Board then remanded the case for additional development in March 2010.  

In October 2010, the Board reopened the claim for service connection for varicose veins of the left leg, and remanded the claim for service connection, on the merits.  It has since returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has credibly asserted that varicose veins of the left leg had their onset in service, and competent medical and other evidence tends to support a finding that the Veteran's varicose veins of the left leg had their onset in service.



CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, service connection for varicose veins of the left leg is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the claim for service connection for varicose veins of the left leg, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

II.  Analysis

The Veteran contends that he is entitled to service connection for varicose veins of the left leg, as he believes that this vein disability had its onset in service.  He alleges that while he did not undergo surgery to treat his varicose veins until April 1947, after his discharge, he experienced leg pain and swelling during service, which continued after his discharge and required surgery shortly thereafter.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. See generally 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56  (1990).

Considering the pertinent evidence of record in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for varicose veins of the left leg is warranted. 

The Veteran's service treatment records do not include any notation reflecting complaints, diagnosis, or treatment of varicose veins during service.  The Veteran's December 1945 discharge examination notes pes planus secondary to subluxation of the ligaments of the right ankle, but nothing with respect to the left leg.  Condition of the veins was noted to be normal.

Following service, records from the U.S. Naval Hospital in Philadelphia from April 1947 reflect that the Veteran complained of left lower thigh pain.  He reported that he had experienced aching and swelling in the left lower medial thigh for the past 4 to 5 months.  On examination, two varicosities on the medial aspect of the left knee were observed.  The Veteran underwent an operation to strip the veins in April 1947.   

An April 1947 statement from private physician Dr. G. notes that the Veteran sought treatment in May 1946, January 1947, and March 1947, as well as on two times prior to May 1946, though he did not recall the dates.  Physical findings included varicose veins of both legs.  

On VA examination in October 2003, the Veteran reported that he had vein stripping of his left leg in service. He described decreased function of the left leg, including swelling and numbness of the toes.  He also reported that he had recently had some vein stripping the left leg, and had edematous tissue and swelling of an induration of some thrombosed veins of the left leg.

A second VA examination from October 2003 notes that the Veteran underwent surgery for his varicose veins after his discharge from service.  A diagnosis of varicose veins, bilateral, postoperative, was indicated.

A statement from the Veteran's sister reflects her recollection that when the Veteran returned from service in December 1945, he was using a cane and was limping.  She noted that his family convinced him to the hospital, at that he was treated at least three times in 1946, after which it was determined that he needed surgery.  She stated that the surgery was performed in 1947.

On VA examination in December 2010, the examiner noted a diagnosis of varicose veins of the left leg.  The examiner indicated that she reviewed the Veteran's medical records, to include service treatment records.  She indicated that it is at least as likely as not that the Veteran's varicose veins of the left leg are the result of service.  She noted that private medical records revealed that the Veteran was admitted in April 1947 for surgery due to varicose veins in the left leg, and that the Veteran was discharge from service in 1945.  Thus, she found it as least as likely as not that the Veteran had the condition prior to discharge, though there was no documentation to support this.

In a May 2011 addendum opinion, another VA examiner indicated that he reviewed the Veteran's claims file, to include service treatment records.  He noted that the service treatment records do not reveal any evidence of varicose veins.  Therefore, he found it not possible to determine if varicose veins shown in 1947 occurred in service.

The foregoing medical and lay evidence supports the notion that the Veteran developed varicose veins of the left lower extremity during active service and that he has experienced problems with varicose veins continuously ever since, with symptoms existing today.  The Veteran is competent to report his own symptoms, especially when the circumstances of the incurrence are consistent with his military record and history.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  In this case, the record clearly reflects that the Veteran underwent surgery to treat the varicose veins approximately one year following his discharge from service.  The 1947 statement from the Veteran's physician at the time indicates that he was seen for treatment in 1946 shortly after his discharge, and the Veteran's sister also confirmed that the Veteran received treatment for his varicose veins following his discharge from service.  Furthermore, the December 2010 VA examiner found it as least as likely as not that the Veteran had varicose veins prior to discharge. 

The Board acknowledges the addendum opinion of the second VA examiner to the effect that he could not comment as to the onset of the varicose veins. The Board finds, however, that there is sufficient evidence to establish the onset of varicose veins in service.  Moreover, there is no medical evidence to the effect that the Veteran's varicose veins of the left leg are less likely than not related to service.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102 . See also 38 U.S.C.A. § 5107(b) ; Gilbert, 1 Vet. App. at 53-56 . 

Given the totality of the evidence, and resolving all reasonable doubt on the question of medical nexus in the Veteran's favor, the Board finds that the criteria for service connection for varicose veins of the left leg are met. 


ORDER

Service connection for varicose veins of the left leg is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


